—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered January 18, 1995, which, upon plaintiff insurer’s motion for summary judgment, awarded it damages of $49,913.60, plus interest, against defendant insured for unpaid workers’ compensation premiums, unanimously affirmed, without costs.
Plaintiff’s business records, which included the insurance application, audit worksheets and resulting invoices and statement of accounts for a balance due, were sufficient to make out a prima facie showing of entitlement to judgment as a matter of law that defendant’s summaries of its payroll, which included no underlying documentation or substantiating proof, failed to rebut (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324-326). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.